DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

IN THE CLAIMS
	[[8]] 7.  	The controlling device as recited in claim 1, wherein the user interface device comprises a touch screen display.
	[[9]] 8.   The controlling device as recited in claim 1, wherein the user interface device comprises a keypad.
	 [[10]] 9.   A consumer electronic device system, comprising: 
	a controlling device; and 
	a consumer electronic device; wherein the consumer electronic device comprises:
	 an interface for exchanging communications with a controllable device; 
	a transmitter for transmitting a data to the controlling device; 
	a processing device coupled to the interface and the transmitter; and 
	a memory storing instructions executable by the processing device to cause the consumer electronic device to perform steps comprising: 
	receive, via the interface, from the controllable appliance a data indicative of a communications port of the controllable appliance to which the consumer electronic device is communicatively coupled; and 
	transmit, via the transmitter, to the controlling device the data indicative of the communication port of the controllable appliance as received from the first controllable appliance; and 
	wherein the controlling device is adapted to use the data indicative of the communication port of the controllable appliance to automatically configure an input element of a user interface device of the controlling device whereupon a subsequent activation of the input element of the user interface device will cause a transmission by the controlling device of a command for causing the second controllable appliance to make active the communications port of the controllable appliance to which the consumer electronic device is communicatively coupled.

	 [[11]] 10.   The consumer electronic device system as recited in claim 10, wherein the interface comprises a High-Definition Multimedia Interface (HDMI).

	[[12]] 11.  The consumer electronic device system as recited in claim 11, wherein the data comprises Extended Display Identification Data (EDID) data which indicates which HDMI communications port of the controllable appliance is being used to exchange communications with the consumer electronic device.

	[[13]] 12.    The consumer electronic device system as recited in claim 11, wherein the data is obtained from the second controllable appliance via use of a Consumer Electronics Control (CEC) query issued from the consumer electronic device to the controllable appliance via the HDMI.

	 [[14]] 13.   The consumer electronic device system as recited in claim 10, wherein the consumer electronic device comprises a media source device and the controllable appliance comprises a media sink device.

	 [[15]] 14.   The consumer electronic device system as recited in claim 14, wherein the media source device comprises a set top box device and the media sink device comprises a television.

	[[16]] 15. The consumer electronic device as recited in claim 14, wherein the media source device comprises a removeable media playing device and the media sink device comprises a television. 


Allowable Subject Matter
Claims 1-6 and 8-16 (amended claims 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance:
claim 1, the prior arts of the record Petersson et al. (US 20100135279 A1) (Petersson) fails to suggest, disclose or teach individually or in combination to render obvious all of the claimed elements.
In particular Petersson discloses a controlling device, comprising:
a receiver;
Fig. 5 for the home multimedia gateway 504
a transmitter;
Fig. 5 for the home multimedia gateway 504
a user interface device; and
a processing device coupled to the receiver, the transmitter, and the user interface device; and
Fig. 5 for the home multimedia gateway 504
a memory storing instructions executable by the processing device to cause the controlling device to perform steps comprising:
(Fig. 5 for the home multimedia gateway 504 and second local network 506) in combination:
receive, via the receiver, from a first controllable appliance that is communicatively coupled to a second controllable appliance a data indicative of a communications port of the second controllable appliance to which the first controllable appliance is communicatively coupled;
(Fig. 5 and [0089] for “The home multimedia gateway 504 further comprises a port mapping unit 504b adapted to obtain the communication parameters for the second 
use the data indicative of the communication port of the second controllable appliance as received from the first controllable appliance to automatically configure an input element of the user interface device whereupon a subsequent activation of the input element of the user interface device will cause a transmission, via the transmitter, of a command for causing the second controllable appliance to make active the communications port of the second controllable appliance to which the first controllable appliance is communicatively coupled.
(Fig. 3and Fig. 5, [0055] and [0088] for an ordering unit 500d adapted to order the first device D1 to execute a multimedia session with the second device by using the received communication parameters for the second device in the residential gateway of the second local network. the external IP address and port number of RGW 202a for media server 202c received in step 2:5 are also provided here, to be used by the TV set 200c in the forthcoming session with media server 202c).
	However, Petersson fails to discloses subsequent activation of the input element of the user interface device will cause a transmission, via the transmitter, of a command for causing the second controllable appliance to make active the communications port of the second controllable appliance to which the first controllable appliance is communicatively coupled.

claim 10 (amended claim 9), the prior arts of the record Petersson et al. (US 20100135279 A1) (Petersson) fails to suggest, disclose or teach individually or in combination to render obvious all of the claimed elements.
In particular Petersson discloses a consumer electronic device system, comprising: a controlling device; and  
a consumer electronic device; 
wherein the consumer electronic device comprises: 
an interface for exchanging communications with a controllable device; 
a transmitter for transmitting a data to the controlling device; a processing device coupled to the interface and the transmitter; and 
(Fig. 5 for the home multimedia gateway 504 and  second local network 506) in combination:
a memory storing instructions executable by the processing device to cause the consumer electronic device to perform steps comprising: 
receive, via the interface, from the controllable appliance a data indicative of a communications port of the controllable appliance to which the consumer electronic device is communicatively coupled; and 
(Fig. 5 and [0089] for “The home multimedia gateway 504 further comprises a port mapping unit 504b adapted to obtain the communication parameters for the second device D2 in the residential gateway of the second local network 506, in response to the received remote access request.”);
 transmit, via the transmitter, to the controlling device the data indicative of the communication port of the controllable appliance as received from the first controllable appliance; and 
(Fig. 5 and [0089] for “The home multimedia gateway 504 further comprises a port mapping unit 504b adapted to obtain the communication parameters for the second device D2 in the residential gateway of the second local network 506, in response to the received remote access request.”);
wherein the controlling device is adapted to use the data indicative of the communication port of the controllable appliance to automatically configure an input  element of a user interface device of the controlling device whereupon a subsequent activation of the input element of the user interface device will cause a transmission by the controlling device of a command for causing the second controllable appliance to make active the communications port of the controllable appliance to which the consumer electronic device is communicatively coupled.
(Fig. 3and Fig. 5, [0055] and [0088] for an ordering unit 500d adapted to order the first device D1 to execute a multimedia session with the second device by using the received communication parameters for the second device in the residential gateway of the second local network. the external IP address and port number of RGW 202a for media server 202c received in step 2:5 are also provided here, to be used by the TV set 200c in the forthcoming session with media server 202c).
	However, Petersson fails to discloses subsequent activation of the input element of the user interface device will cause a transmission by the controlling device of a command for causing the second controllable appliance to make active the 
Therefore, claims 1 and 10 (amended claim 9) (with their respective dependent claims) are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422